AMENDMENT NO. 1 TO AMENDED AND
RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 (this “Amendment”) dated as of January 7, 2008, to the AMENDED
AND RESTATED CREDIT AGREEMENT dated as of October 30, 2007 among SPORT SUPPLY
GROUP, INC., a Delaware corporation (“Borrower”), the financial institutions or
other entities listed on the signature pages hereto (each, a “Lender”), MERRILL
LYNCH COMMERCIAL FINANCE CORP. (an assignee of Merrill Lynch Business Financial
Services Inc.’s interests) (“MLCFC”), as a Lender (including as the Lender of
WCMA Loans), as Administrative Agent (in such capacity, the “Administrative
Agent”), Sole Bookrunner and Sole Lead Arranger.

BACKGROUND

Borrower, Administrative Agent and Lenders are parties to an Amended and
Restated Credit Agreement dated as of October 30, 2007 (as amended, restated,
supplemented or otherwise modified to date, the “Credit Agreement”) pursuant to
which Administrative Agent and Lenders provide Borrower with certain financial
accommodations.

Borrower has requested that Administrative Agent and Lenders amend the Credit
Agreement, and Administrative Agent and Lenders are willing to do so on the
terms and conditions hereafter set forth.

MLCFC has advised Borrower and the other Lenders that Merrill Lynch Business
Financial Services Inc. (“MLBFS”), as a Lender (including as the Lender of WCMA
Loans), has assigned to MLCFC its rights and obligations under, and interests in
and to, the Credit Agreement and the other Financing Documents, and that MLBFS
has resigned as Administrative Agent under the Credit Agreement and has
appointed MLCFC as successor Administrative Agent.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have shall have the meanings given to them in the Credit Agreement.

2. Amendment to Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, Section 5.4 of the Credit Agreement is
hereby amended by deleting the reference to “$5,000,000” contained in clause
(c) of that section and by inserting “$10,000,000” in its place.

3. New Lender and Successor Administrative Agent.

(a) Borrower, Lenders and Administrative Agent each hereby acknowledge, and
waive any non-compliance by MLBFS or MLCFC with the Credit Agreement (including,
without limitation, Section 12.6 of the Credit Agreement) or any other Financing
Documents in respect of, the assignment, effective as of December 29, 2007, by
MLBFS to MLCFC of all of MLBFS’s rights and obligations under, and interests in
and to, the Credit Agreement and the other Financing Documents.

(b) Notwithstanding the provisions of the Credit Agreement, Borrower, Lenders
and Administrative Agent each hereby acknowledge, and Lenders each hereby
consent and agree to, the resignation, effective as of December 29, 2007, of
MLBFS as Administrative Agent under the Credit Agreement and the appointment,
effective as of December 29, 2007, of MLCFC as successor Administrative Agent.

4. Condition to Effectiveness. This Amendment shall become effective upon the
due execution by each of Borrower, Dixie Sporting Goods Co., Inc., Kesslers Team
Sports, Inc., Lenders and Administrative Agent of a counterpart of this
Amendment and delivery of each such counterpart to Administrative Agent.

5. Representations and Warranties. Borrower hereby represents and warrants that:
(a) this Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms; (b) upon the effectiveness
of this Amendment, Borrower and each Guarantor hereby reaffirms all covenants,
representations and warranties made in the Credit Agreement and the other
Financing Documents to the extent the same are not amended hereby and agree that
all such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment, except to the extent that any
such representation or warranty relates to a specific date, in which case such
representation or warranty shall be true and correct as of such earlier date;
and (c) no Default or Event of Default has occurred and is continuing or would
exist after giving effect to this Amendment.

6. Effect on the Credit Agreement. Except as specifically amended herein, the
Credit Agreement, and all other Financing Documents shall remain in full force
and effect, and are hereby ratified and confirmed. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to
“Merrill Lynch” and “Merrill Lynch Business Financial Services Inc.” shall mean
and be a reference to MLCFC. Except as expressly provided in Section 3 hereof,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of Administrative Agent or Lenders, nor
constitute a waiver of any provision of the Credit Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

7. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Illinois, without
regard to conflicts of laws principles.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts; Facsimile. This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.

(Page intentionally ends here)

1

[SIGNATURE PAGE TO AMENDMENT NO. 1
TO SSG AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

SPORT SUPPLY GROUP, INC.

By:      
John Pitts, Chief Financial Officer


MERRILL LYNCH COMMERCIAL FINANCE CORP., as Administrative Agent and a Lender
(including as WCMA Lender)

By:      
Brian Talty, Vice President


BANK OF AMERICA, N.A., as a Lender

By:      
Charles Dale, Vice President


Consented to and Agreed:

DIXIE SPORTING GOODS CO., INC.

By:      
John Pitts, Chief Financial Officer


KESSLERS TEAM SPORTS, INC.

By:      
John Pitts, Chief Financial Officer


2